Citation Nr: 0106463	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-23 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residual of a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel

INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1945 and was a German Prisoner of War (POW) from 
February 1945 to April 1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the North Little Rock, 
Arkansas Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  The veteran, 
his spouse, and his representative appeared before a hearing 
officer at a hearing at the RO in September 1999.  

The Board notes that the RO also denied the issues of 
entitlement to service connection for peripheral neuropathy 
and irritable bowel syndrome and increased evaluation for 
deviated nasal septum in excess of 10 percent.  The RO issued 
statements of the case on these issues in June 1999 and 
August 1999; however, substantive appeals pertaining to these 
issues do not appear to be of record.  The Court has noted 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Accordingly, as substantive appeals pertaining 
to these issues are not of record, the Board finds that it 
does not have jurisdiction of such issues.


FINDINGS OF FACT

1.  The RO, in a June 1984 decision, denied service 
connection for residuals of a back injury.  The veteran was 
notified of that decision in July 1984 and no timely 
disagreement was received.

2.  The additional evidence submitted since the June 1984 
decision, is new, relevant, and directly relates to the claim 
of service connection for residuals of a back injury.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision denying service connection 
for residuals of a back injury was final; this is the last 
final decision on any basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2000).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a back injury is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1984, the RO denied service connection for residuals 
of a back injury.  The veteran was notified of this letter in 
July 1984 and did not file a notice of disagreement.  This is 
the last final denial on any basis.  In August 1997, the 
veteran petitioned to reopen his claim for service connection 
for residuals of a back injury.  

Prior decisions of the Board are final as are unappealed 
decisions of the RO.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA must determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and immediately upon reopening the claim, the VA must 
determine whether the VA's duty to assist under has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Under § 3.156(a) new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The RO initially denied service connection for residuals of a 
back injury in a July 1977 rating decision, which the veteran 
appealed to the Board.  In July 1978, the Board denied 
service connection for back disability on the basis that 
there was no injury shown in service.  The evidence of record 
at that time included limited service medical records, VA 
examinations, private medical records, support statements, 
and the veteran's statements and testimony.  Service medical 
records consisted of daily hospital reports revealing that 
the veteran was placed on the sick list in June 1944 and 
hospitalized in July 1944.  The reason for sick list and 
hospitalization were not reported.  Service medical records 
also verified the veteran's POW status from February 12, 1945 
to April 11, 1945.  In an April 1977 letter, a private 
physician reported that the veteran gave a history of 
injuring his back when he slipped down a bank while stationed 
in England during WWII, and that he had recurrence in 1964 
when he hurt his back at work.  At an October 1977 VA 
examination, the veteran again reported injuring his back 
during WWII and reinjured his back in 1964.  The diagnoses 
included degenerative disc disease of L5-S1 and mild to 
moderate degenerative arthritis of the lower lumbar spine.  
Friends and family members of the veteran, in April 1977 
statements, reported that the veteran complained of back pain 
after returning from service in WWII.  The Board, in July 
1978, found that a back disability was not shown in service.  
This decision was final.
 
Subsequently in 1983, the veteran requested a POW protocol 
examination and consideration of service connection for a 
back disability.  At a May 1984 VA POW examination, the 
veteran complained of insomnia due to back pain.  The veteran 
reported that he injured his back during service and 
subsequent to service.  X-rays of the lumbosacral spine 
revealed mild narrowing of the L4-5 disc space and anterior 
osteophyte formation.  It was not indicated that he sustained 
a back injury as a POW.  The impression included degenerative 
disc disease and osteoarthritis.  The diagnoses included low 
back pain by history with post-war diagnosis of lumbar disc 
disease.  The RO, June 1984, found that residuals of a back 
injury were not shown in service.  The veteran was notified 
of this decision in July 1984 and did not file a timely 
notice of disagreement.  Thus, that decision was final.

In August 1997, the veteran attempted to reopen his claim.  
Evidence submitted since the June 1984 decision included 
private medical records from May 1997 to August 1998 showing 
diagnoses of degenerative disc disease and arthritis of the 
lumbar spine, a December 1997 VA examination, support 
statements, and statements and testimony of the veteran and 
his spouse.  Additionally, the veteran submitted private 
medical statements from Dr. J. Moore in November 1988 and 
January 2000 stating that it was his opinion that the 
veteran's lumbar problems were a direct result of the 
injuries that the veteran reported occurred during service.  
The Board finds that this evidence is both new and material, 
and serves to reopen the claim.  38 C.F.R. § 3.156(a).  

However, upon further review, the Board finds that further 
information is necessary under the duty to assist under 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7).  Thus, following the reopening, the issue is remanded to 
the RO for development and readjudication on the merits.


ORDER

The veteran's claim for service connection for residuals of a 
back injury is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).
 
In view of the Board's decision above and because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the VA regional 
office (RO) has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

Finally, before adjudication on the merits may be fairly 
accomplished, additional development is needed.  Accordingly, 
this case is REMANDED for the following:

1.  The RO should contact Dr. J. Moore 
and request that he provide reasons and 
bases for his conclusion that the 
veteran's current back disability is due 
to service to include whether this 
conclusion was based on discussions and 
history provided from the veteran.  If 
specific medical records or information 
was considered, those records should be 
identified by the doctor.  If it is 
indicated that there are additional 
records that should be obtained, they 
should be identified and sought for 
association with the claims folder.  

2.  The veteran should be afforded a VA 
examination in order to obtain an opinion 
as to the onset of the veteran's back 
disorder.  After examining the veteran 
and reviewing the veteran's claims folder 
to include the veteran's service records 
and all medical reports and opinions, the 
examiner should determine the nature of 
the veteran's back disability; and 
whether the diagnosed disorder is as 
likely as not related to his service.  
The VA examiner should provide reasons 
and bases for this opinion.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

